       2:17-cr-20037-JES-JEH # 221           Page 1 of 8                                           E-FILED
                                                              Wednesday, 06 February, 2019 10:00:18 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )         Case No. 17-cr-20037-JES-JEH
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
                      Defendant.            )

                                            ORDER
       Now before the Court are Defendant Brendt A. Christensen’s Motion (Doc. 158) to

Require Potential Jurors to Complete Jury Questionnaires in Person at the Federal Courthouse;

the parties’ Agreed, Proposed Jury Questionnaire (Doc. 164-1); Defendant’s Amended Motion

(Doc. 179) in Support of Defendant’s Proposed Supplement to the Joint Jury Questionnaire; and

the United States’ Response (Doc. 166) thereto.

       For the reasons set forth below, Defendant’s Motion (Doc. 158) to Require Potential

Jurors to Complete Jury Questionnaires in Person at the Federal Courthouse is DENIED. The

Court ADOPTS, with minor modifications, the parties’ Agreed, Proposed Jury Questionnaire

(Doc. 164-1). The Defendant’s Amended Motion (Doc. 179) in Support of Defendant’s Proposed

Supplement to the Joint Jury Questionnaire is GRANTED as to questions 5 and 6 in Defendant’s

Sealed Proposed Supplement to the Joint Jury Questionnaire (Doc. 165) and DENIED in all

other respects. Question 45 from the United States’ Response (Doc. 166) will also be included in

the questionnaire. This Order follows.




                                                  1
        2:17-cr-20037-JES-JEH # 221            Page 2 of 8



(1) Defendant’s Motion to Require Potential Jurors to Complete Jury Questionnaires in Person

at the Federal Courthouse

       Defendant requests that potential jurors in this matter be required to travel to the Federal

Courthouse in Peoria to complete a juror questionnaire. Doc. 158. Defendant’s Motion is based,

in part, on the assumption that the Court would adopt Defendant’s Proposed Juror Questionnaire

(Doc. 160) or Defendant’s Proposed Supplement to the Joint Jury Questionnaire (Doc. 165),

which were filed under seal “due to the sensitivity of the information contained therein.” Id.

Proceeding under that assumption, Defendant argues that the jury questionnaire should be kept

out of public view in order to avoid tainting the jury pool. Id. (citing Jones v. Bradshaw, 489

F.Supp.2d 786, 840–41 (N.D. Ohio 2007)). In Jones, the petitioner brought a habeas corpus

action seeking federal review of his state court conviction. See 28 U.S.C. § 2254. The relevant

portion of that opinion stated only that Jones’ counsel was not ineffective for failing to object

when the trial court closed the courtroom during a hearing on the jury questionnaire. 489

F.Supp.2d at 840. Jones said nothing about whether the questionnaire itself should be available to

the public before trial. If Defendant has concerns about whether in-court discussions regarding

the questionnaire or voir dire should be open to the public, he may file an appropriate motion.

       Defendant also argues that “allowing the jury questionnaires to be mailed out to potential

jurors increases the likelihood that the prospective juror will consult other people and sources of

information before responding to the questions,” and that the Court’s instruction to potential

jurors not to do so will be more effective if the jurors hear the instruction in person. Doc. 158, at

2 (“Requiring the jury questionnaires to be filled out in person at the Courthouse not only

imparts the sense of gravity and sobriety appropriate in this type of case, but also ensures that the

information remains within the control of the parties and the Court.”). Finally, Defendant asserts



                                                  2
         2:17-cr-20037-JES-JEH # 221                  Page 3 of 8



that “there are several extremely sensitive factual matters which are currently the subject of

pretrial motions, or will be the subject of upcoming motions in limine,” and thus the Court

should wait until those motions are filed and ruled upon before directing potential jurors to

complete the questionnaire. Id. at 2–3.

        The Court has carefully considered Defendant’s arguments, but respectfully denies the

Motion. First, Defendant’s concerns regarding the sensitive nature of the questionnaire are based

on the assumption that the Court will utilize Defendant’s Proposed Juror Questionnaire or

Defendant’s Supplement to the Joint Jury Questionnaire. See Docs. 160, 165. Because the Court

has decided against using Defendant’s Proposed Jury Questionnaire or supplement, Defendant’s

concerns about the sensitive nature of those proposed questions are no longer at issue. Unlike

Defendant’s proposed questions, the Agreed, Proposed Jury Questionnaire does not contain

sensitive information that would risk tainting the jury pool. The best evidence of this is the fact

that the Agreed, Proposed Jury Questionnaire was not filed under seal and remains available on

the public docket. See Doc. 164-1.

        Second, Defendant overstates the risk that prospective jurors will be more likely to

consult other people and sources of information before responding to the questions. That risk

will also be mitigated by the Court’s instruction not to discuss the case with anyone or read,

listen to, or watch anything about the case. Moreover, to the extent that Defendant’s concerns are

related to mailing the questionnaire to potential jurors, the Court has decided that the

questionnaire will be filled out online through the Court’s eJuror system, which is used in every

other civil and criminal case in this District. 1 Finally, the Court rejects Defendant’s suggestion

that the Court delay issuing the questionnaire until all pretrial motions and motions in limine are


1
  Those who fail to complete the online questionnaire within 10 days will be mailed a physical copy with
instructions to complete and return the questionnaire within 10 days.

                                                         3
        2:17-cr-20037-JES-JEH # 221           Page 4 of 8



filed and ruled upon. The motions in limine will not be fully briefed until March 4, 2019.

Delaying the issuance of the questionnaires until that time will not provide the Court or the

parties with sufficient time to review the submissions, and the Court is unpersuaded that such

delay is necessary.

(2) Defendant’s Amended Motion in Support of Defendant’s Proposed Supplement to the Joint

Jury Questionnaire

       Defendant’s Amended Motion in Support of Defendant’s Proposed Supplement to the

Joint Jury Questionnaire incorporates the questions set forth in Defendant’s previously filed

Proposed Jury Questionnaire and Proposed Supplement to the Joint Jury Questionnaire, and

includes arguments in support of each question or group of questions. See Docs. 160 (Proposed

Questionnaire), 165 (Supplement to Joint Jury Questionnaire), 179 (Motion in Support of

Supplement). The United States has filed a Response objecting to Defendant’s proposed

questions. Doc. 166.

       “Voir dire examination serves the dual purposes of enabling the court to select an

impartial jury and assisting counsel in exercising peremptory challenges.” Mu’Min v. Virginia,

500 U.S. 415, 431 (1991). “Because the obligation to impanel an impartial jury lies in the first

instance with the trial judge, and because he must rely largely on his immediate perceptions,

federal judges have been accorded ample discretion in determining how best to conduct the voir

dire.” Rosales-Lopez v. United States, 451 U.S. 182, 189 (1981). However, that discretion is not

unlimited. Witherspoon v. Illinois, 391 U.S. 510 (1968), and its progeny “demand inquiry into

whether the views of prospective jurors on the death penalty would disqualify them from

sitting.” Morgan v. Illinois, 504 U.S. 719, 731 (1992). On this subject, the inquiry must consist of

more than “general questions of fairness and impartiality,” which are insufficient to determine if



                                                 4
         2:17-cr-20037-JES-JEH # 221                  Page 5 of 8



a potential juror’s views on the death penalty would prevent him or her from following the law

and considering all the evidence, both in aggravation and mitigation. Id. at 735. In other words,

potential jurors who would automatically vote for or against the death penalty must be

disqualified.

        The issue currently before the Court concerns a subset of, or prelude to, the traditional

voir dire procedures which are employed in all criminal cases. See Fed. R. Crim. P. 24(a). Given

the serious nature of the offense Defendant is charged with (kidnapping) and the potential

penalties if he is found guilty (life or death), the parties have requested that the Court require

potential jurors to complete an extensive juror questionnaire prior to individual voir dire

proceedings. The purpose of the questionnaire is to identify and disqualify those who are plainly

unable to be impartial and also to elucidate the views and opinions of those who remain. In this

respect, the questionnaires assist the Court and counsel with the task of deciding which of those

in the venire should be struck for cause, inform counsel as to potential topics for follow-up

questioning during individual voir dire, and guide counsel’s later decision to exercise a

peremptory challenge. However, the interrogatories are only a starting point, and no amount of

written questioning can completely replace the individual voir dire process.

        Having considered the parties’ submissions and arguments, the Court finds that the

Agreed, Proposed Jury Questionnaire, with the minor addition of three questions, is sufficient to

achieve these goals. Of the three additional questions, two are taken from Defendant’s Proposed

Supplement to the Joint Jury Questionnaire (Doc. 165, questions 5 and 6), and the other is taken

from the United States’ Response (Doc. 166, question 45). 2 Those questions provide:

        [Def. 5] Have you formed an opinion regarding the guilt or innocence of Mr.
        Christensen based on what you have seen, read or heard? If yes, what is your

2
 This question was originally submitted by the United States in its own proposed questionnaire. See Doc. 157-1, at
13.

                                                         5
        2:17-cr-20037-JES-JEH # 221            Page 6 of 8



       opinion?

       [Def. 6] Have you formed an opinion regarding the appropriate punishment for Mr.
       Christensen based on what you have read, seen, heard or discussed? If yes, what is
       your opinion?

       [Gov. 45] Which of the following best describes your feelings about the death
       penalty? Please read all of the statements carefully, take some time to think, and
       then mark all of the choices which you believe describe your feelings.

       a) I am opposed to the death penalty, and I will never vote to impose the death
          penalty in any case, no matter what the facts.
       b) I am opposed to the death penalty, and I would have a difficult time voting to
          impose the death penalty.
       c) I am opposed to the death penalty, but could vote to impose the death penalty if
          I believed that the death penalty was called for in light of the facts and the law
          in the case.
       d) I have no definite opinions for or against the death penalty. I could vote to
          impose the death penalty, or I could vote to impose a sentence of life
          imprisonment without possibility of parole, whichever I believed was called for
          in light of the facts and the law in the case.
       e) I am in favor of the death penalty, but I could vote for a sentence of life
          imprisonment without possibility of parole if I believed that a sentence of life
          imprisonment without possibility of parole was called for in light of the facts
          and the law in the case.
       f) I am strongly in favor of the death penalty, and I would have a difficult time
          voting for a sentence of life imprisonment without possibility of parole.
       g) I am strongly in favor of the death penalty, and I would vote for the death
          penalty in every case in which the person charged is eligible for a death
          sentence.
       h) None of the statements above correctly describes my feelings about the death
          penalty.

The Defendant’s proposed questions 5 and 6 will be inserted to the parties’ Agreed, Proposed

Jury Questionnaire after question 111, under the heading “Questions Concerning Legal

Principles and Evidence.” The United States’ proposed question 45 will be inserted after question

96, under the heading “Questions Concerning Punishment.”

       In sum, the Court has determined that the substance of the questions contained in parties’

Agreed, Proposed Jury Questionnaire, as modified by the addition of the three questions

addressed above, is sufficient to assist the parties and the Court to prepare for individual voir dire

                                                  6
        2:17-cr-20037-JES-JEH # 221            Page 7 of 8



proceedings. The Court’s decision is final in this respect and the Court will not entertain further

arguments as to the substance of these questions. However, because the Court has revised the

numbering, pagination, and format of the questionnaire to align with the format in eJuror, the

Court will provide the parties with a copy of the Court’s Juror Questionnaire, Summons, and

Order Instructing Potential Jurors prior to the hearing on February 11, 2019. At that time, the

parties may bring to the Court’s attention any typographical errors or formatting issues. Finally,

the parties may submit additional questions to the Court for consideration prior to individual voir

dire proceedings.

(3) The Questionnaire will be Distributed Through eJuror

       As noted above, the Court has decided to distribute the questionnaire to potential jurors

online using the Court’s eJuror program. Summonses and the Order Instructing Potential Jurors

will be mailed to potential jurors directing them to the Court’s website to complete the

questionnaire within 10 days from the date of mailing. Those who fail to complete the online

questionnaire within 10 days will be mailed a physical copy with instructions to complete and

return the questionnaire within 10 days. The summonses will also direct the potential jurors to

call the Court’s juror information phone number for information on when each potential juror

must be present for voir dire proceedings.

IT IS THEREFORE ORDERED:

   1. Defendant’s Motion (Doc. 158) to Require Potential Jurors to Complete Jury

       Questionnaires in Person at the Federal Courthouse is DENIED;

   2. The Court ADOPTS, with minor modifications, the parties’ Agreed, Proposed Jury

       Questionnaire (Doc. 164-1);




                                                 7
    2:17-cr-20037-JES-JEH # 221         Page 8 of 8



3. The Defendant’s Amended Motion (Doc. 179) in Support of Defendant’s Proposed

   Supplement to the Joint Jury Questionnaire is GRANTED as to questions 5 and 6 in

   Defendant’s Sealed Proposed Supplement to the Joint Jury Questionnaire (Doc. 165) and

   DENIED in all other respects; and

4. Question 45 from the United States’ Response (Doc. 166) will also be included in the

   questionnaire.



          Signed on this 6th day of February, 2019.

                                        s/ James E. Shadid
                                        James E. Shadid
                                        Chief United States District Judge




                                           8
